            Case 3:20-mc-00277-RDM Document 3 Filed 05/18/20 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                                           :
COMMONWEALTH OF PENNSYLVANIA                               :
                                                           : CASE NO. 3:20-mc-277
                 v.                                        : (JUDGE MARIANI)
                                                           :
FRANCIS PLAZA                                              :
                                                           :

                                                  ORDER

        AND NOW, THIS 18TH DAY OF MAY 2020, upon consideration of the “Motion to

Stay Filing of Writ of Habeas Corpus Due to Current Proceedings in State Court” (Doc. 1)

filed in the above-captioned action, for the reasons set forth in the Court’s simultaneously

filed Memorandum Opinion, IT IS HEREBY ORDERED THAT:

    1. The Motion to Stay Filing of Writ of Habeas Corpus Due to Current Proceedings in

        State Court (Doc. 1) is DISMISSED for lack of subject matter jurisdiction.

    2. The dismissal is without prejudice to Mr. Plaza’s ability to properly file a habeas

        petition in this Court.

    3. No Certificate of Appealability shall issue.

    4. The Clerk of Court is directed to send Mr. Plaza the proper form for filing a habeas

        petition pursuant to 28 U.S.C. § 2254 and related documents. 1

    5. The Clerk of Court is directed to CLOSE this case.


                                                   _s/ Robert D. Mariani__________
                                                   Robert D. Mariani
                                                   United States District Judge

        1In so ordering, the Court neither directs Mr. Plaza to file a petition nor makes any findings on the
appropriateness of such a filing.
